Case 1:20-cv-00415-PLM-SJB ECF No. 31, PageID.219 Filed 11/16/20 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


JACK BIERI #288329,

              Plaintiff,                                   Hon. Paul R. Maloney

v.                                                         Case No. 1:20-cv-415

W. ANDERSON, et al.,

            Defendants.
____________________________________/

                           REPORT AND RECOMMENDATION

       The matters before the Court are the Motion for Summary Judgment for Failure to Exhaust

Administrative Remedies of Defendant Scott Holmes, M.D., (ECF No. 15) and the Motion for

Summary Judgment based on Plaintiff’s Failure to Exhaust his Administrative Remedies of

Defendants C/O Fuller and RUM Anderson (ECF No. 19). Pursuant to 28 U.S.C. § 636(b)(1)(B),

I recommend that both motions be GRANTED.

                                       BACKGROUND

       Plaintiff, a prisoner incarcerated with the Michigan Department of Corrections (MDOC),

filed a complaint against MDOC medical and corrections staff based on incidents that occurred

while he was incarcerated at the Carson City Correctional Facility (DRF) in September 2018.

Following initial review pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A and 42 U.S.C. § 1997e(c),

Plaintiff’s remaining claims are: (1) an Eighth Amendment claim against Defendant Holmes for

deliberate indifference to Plaintiff’s serious medical need; and (2) Eighth Amendment failure-to-

protect claims against Defendants Fuller and Anderson.




                                               1
Case 1:20-cv-00415-PLM-SJB ECF No. 31, PageID.220 Filed 11/16/20 Page 2 of 8




       Plaintiff alleges that he was involved in a fight with a prison gang member while working

in the kitchen at DRF on September 21, 2018. As a result, Plaintiff was placed in segregation.

Plaintiff alleges that he complained to Defendant Dr. Holmes about neck and shoulder pain

following the fight, but Plaintiff was not taken to the hospital or x-rayed. Plaintiff alleges that the

doctor indicated that Plaintiff’s head injury was not serious. Plaintiff never saw Dr. Holmes after

the initial examination.

       When Defendants Anderson and Fuller asked Plaintiff if he wanted to return to general

population, Plaintiff told them that he did not want to leave segregation because he feared for his

safety, expecting retaliation from other gang members. On September 24, 2018, Defendants

Anderson and Fuller asked Plaintiff to return to general population. They told Plaintiff that they

lacked bed space in segregation and that, if he refused to return to general population, they would

issue him a ticket for disobeying a direct order. Fuller issued Plaintiff a misconduct ticket after

Plaintiff refused. On September 25, 2018, Anderson and Fuller returned and told Plaintiff that he

was moving back to general population. Plaintiff told them that he feared for his safety.

       On September 28, 2018, after Plaintiff was placed back in general population, prisoners

Jones and Mattlock came to his cell. When Plaintiff opened his cell, prisoner Mattlock forced his

way into Plaintiff’s cell and fought Plaintiff for three to four minutes while prisoner Jones acted

as a lookout.

       Plaintiff was transferred to a different facility at some point in October or November 2018.

                              SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate if there is no genuine issue as to any material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Material facts

are facts that are defined by substantive law and are necessary to apply the law. Anderson v. Liberty


                                                  2
Case 1:20-cv-00415-PLM-SJB ECF No. 31, PageID.221 Filed 11/16/20 Page 3 of 8




Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if a reasonable jury could return

judgment for the non-moving party. Id.

       The court must draw all inferences in a light most favorable to the non-moving party but

may grant summary judgment when “the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” Agristor Fin. Corp. v. Van Sickle, 967 F.2d 233, 236 (6th

Cir. 1992) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

       While a moving party without the burden of proof need only show that the opponent cannot

sustain his burden at trial, a moving party with the burden of proof faces a “substantially higher

hurdle.” Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002). Where the moving party has the

burden, “his showing must be sufficient for the court to hold that no reasonable trier of fact could

find other than for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir.

1986). The Sixth Circuit has emphasized that the party with the burden of proof “must show that

the record contains evidence satisfying the burden of persuasion and that the evidence is so

powerful that no reasonable jury would be free to disbelieve it.” Arnett, 281 F.3d at 561 (quoting

Cockrel v. Shelby Cty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001)). Accordingly, summary

judgment in favor of the party with the burden of persuasion “is inappropriate when the evidence

is susceptible of different interpretations or inferences by the trier of fact.” Hunt v. Cromartie, 526

U.S. 541, 553 (1999).

                                            ANALYSIS

       Pursuant to 42 U.S.C. § 1997e(a), a prisoner must exhaust all available administrative

remedies before filing a lawsuit with respect to prison conditions under 42 U.S.C. § 1983. See

Porter v. Nussle, 534 U.S. 516, 524 (2002). Prisoners are no longer required to demonstrate

exhaustion in their complaints. See Jones v. Bock, 549 U.S. 199, 216 (2007). Instead, failure to

exhaust administrative remedies is “an affirmative defense under the PLRA,” which the defendant
                                                3
Case 1:20-cv-00415-PLM-SJB ECF No. 31, PageID.222 Filed 11/16/20 Page 4 of 8




bears the burden of establishing. Id. With respect to what constitutes proper exhaustion, the

Supreme Court has stated that “the PLRA exhaustion requirement requires proper exhaustion,”

defined as “compliance with an agency’s deadlines and other critical procedural rules.” Woodford

v. Ngo, 548 U.S. 81, 90-93 (2006). In Bock, the Court reiterated:

       Compliance with prison grievance procedures, therefore, is all that is required by
       the PLRA to “properly exhaust.” The level of detail necessary in a grievance to
       comply with the grievance procedures will vary from system to system and claim
       to claim, but it is the prison’s requirements, and not the PLRA, that define the
       boundaries of proper exhaustion.

Bock, 549 U.S. at 218.

       MDOC Policy Directive 03.02.130 sets forth the applicable grievance procedure for

prisoners in MDOC custody. Prior to submitting a grievance, a prisoner is required to “attempt to

resolve the issue with the staff member involved within two business days after becoming aware

of a grievable issue, unless prevented by circumstances beyond his/her control or if the issue falls

within the jurisdiction of the Internal Affairs Division in Operations Support Administration.”

Mich. Dep’t of Corr. Policy Directive 03.02.130 ¶ P. If this attempt is unsuccessful (or is

inapplicable), the prisoner may submit a Step I grievance. Id. The Step I grievance must be

submitted within five business days after attempting to resolve the matter with staff. Id. at ¶ V.

The issues asserted in a grievance “should be stated briefly but concisely,” and the “[d]ates, times,

places, and names of all those involved in the issue being grieved are to be included.” Id. at ¶ R.

       If the prisoner is dissatisfied with the Step I response, or does not receive a timely response,

he may appeal to Step II within ten business days of the response, or if no response was received,

within ten business days after the response was due. Id. at ¶ BB. If the prisoner is dissatisfied with

the Step II response, or does not receive a timely Step II response, he may appeal the matter to

Step III. Id. at ¶ FF. The Step III grievance must be submitted within ten business days after


                                                  4
Case 1:20-cv-00415-PLM-SJB ECF No. 31, PageID.223 Filed 11/16/20 Page 5 of 8




receiving the Step II response, or if no Step II response was received, within ten business days

after the date the Step II response was due. Id.

I.     Defendant Holmes

       Defendant Holmes argues that Plaintiff failed to properly exhaust his deliberate

indifference claim. In support of his motion, Defendant Holmes attaches a copy of Plaintiff’s Step

III Grievance Report showing grievances that Plaintiff exhausted through Step III. (ECF No. 15-

1.) The report shows that Plaintiff did not exhaust a grievance through Step III relating to any

incident that occurred at DRF in September 2018. The only Step III grievances shown on the report

were filed in 2017 and related to issues that arose at other facilities. (ECF No. 15-1 at PageID.88–

89.)

       In his response, Plaintiff argues that he did file grievances and that he has copies of his

Steps I, II, and III grievance forms. (ECF No. 17 at PageID.100.) Plaintiff also states, however,

that, after he was transferred from DRF, he was never given copies of the grievances that he filed,

and he contacted Richard Russell’s office in Lansing regarding the length of time the MDOC had

to provide him with a Step II/III response. Regardless of his response, Plaintiff has not presented

any evidence indicating that he actually filed a Step I grievance against Defendant Holmes. While

Plaintiff provided some documentation in response to Defendants Anderson and Fuller’s motion

for summary judgment, he failed to provide any evidence to rebut Defendant Holmes’s showing

that Plaintiff did not file and exhaust a grievance against him through all three steps of the MDOC’s

grievance procedure. In addition, Plaintiff has offered no evidence, such as an affidavit or

declaration, to show that the grievance procedure was not available to him. See Ross v. Blake, 136

S. Ct. 1850, 1858–60 (2016) (explaining that a grievance procedure may be rendered unavailable

where it “operates as a simple dead end,” is “so opaque that it becomes, practically speaking,

incapable of use,” or “prison administrators thwart inmates from taking advantage of it through
                                               5
Case 1:20-cv-00415-PLM-SJB ECF No. 31, PageID.224 Filed 11/16/20 Page 6 of 8




machination, misrepresentation, or intimidation”). In short, Plaintiff has failed to show that he even

attempted to exhaust a grievance as to Defendant Holmes. Accordingly, Defendant Holmes is

entitled to summary judgment based on Plaintiffs failure to exhaust.

II.    Defendants Anderson and Fuller

       Defendants Anderson and Fuller likewise submit a Step III Grievance Report showing that

Plaintiff did not exhaust a grievance to Step III relating the incidents that occurred at DRF in

September 2018. In his response, Plaintiff again states that he followed the MDOC grievance

procedure. Plaintiff’s argument, as the Court understands it, is that his grievance efforts were

hindered by DRF Grievance Coordinator L. Becher’s failure to provide him a Step II grievance

appeal form in a timely manner. (ECF No. 23 at PageID.140.)

       As noted above, Plaintiff filed several documents in support of his response. In addition,

as part of their reply, Defendants provided copies of Step I and Step II grievance documents that

Plaintiff filed during September 2018 at DRF. The first grievance, DRF-18-10-2568-19C, pertains

to Plaintiff’s missing padlock that had been with his duffel bag. (ECF No. 27-2.) This grievance is

not relevant Plaintiff’s claims against Defendants. The second grievance, Grievance DRF-18-10-

2731-27A (2731 Grievance), submitted on October 3, 2018, was, as Defendants acknowledge, at

least “tangentially related” to Plaintiff’s claims against Defendants. (ECF No. 27 at pageID.187.)

In the 2731 Grievance, Plaintiff complained about being issued a misconduct ticket for refusing to

leave segregation due to his fear for his safety and Defendants’ disregard for his safety in returning

him to general population housing, where he was re-assaulted a few days later. (ECF No. 23-1 at

PageID.147–48; ECF No. 27-3.) The 2731 Grievance was rejected at Step I as non-grievable under

the MDOC’s grievance policy. More specifically, the response interpreted Plaintiff’s grievance as

complaining about the misconduct ticket and the sanction Plaintiff received following the hearing

on that ticket. The respondent advised Plaintiff that his “avenue of recourse is through the rehearing
                                                   6
Case 1:20-cv-00415-PLM-SJB ECF No. 31, PageID.225 Filed 11/16/20 Page 7 of 8




appeal process not through the grievance process.” (ECF No. 23-1 at PageID.149.) However, the

portion of the grievance pertaining to Plaintiff being forced into an unsafe situation was grievable.

The grievance was returned to Plaintiff on or about October 23, 2018. (ECF No. 23-1 at

PageID.147.) It is not clear whether Plaintiff was still housed at DRF at this time. In any event,

Plaintiff did not file a Step II appeal until December 22, 2019—more than a year later—when he

was housed at Lakeland Correctional Facility. (Id. at PageID.150–54.) The Step II appeal was

rejected on January 31, 2020 as untimely. (Id. at PageID.155.) The response noted that the Step I

grievance was received on October 18, 2018, and answered on October 22, 2018; that the Step II

deadline was November 7, 2018 (although some delay could have been expected due to Plaintiff’s

transfer); and that the Step II appeal was not received until January 15, 2020. (Id.)

       Plaintiff presents no evidence contradicting the Step III Grievance Report that Defendants

submitted in support of their motion, which shows that Plaintiff did not file a Step III appeal of the

January 15, 2020 rejection. Moreover, Plaintiff has not submitted an affidavit or declaration

explaining the more than one-year delay in filing his Step II appeal. Proper exhaustion of

administrative remedies “means using all steps that the agency holds out, and doing so properly

(so that the agency addresses the issues on the merits).” Woodford, 548 U.S. at 90 (internal

quotation marks omitted); see also Weatherspoon v. Strahan, No. 18-2210, 2019 WL 5306842, at

*1 (6th Cir. June 4, 2019) (stating that a prisoner incarcerated with the MDOC must “pursue a

grievance through all three steps of the grievance process” to properly exhaust a claim).

Accordingly. Defendants Anderson and Fuller’s motion should be granted.

                                          CONCLUSION

       For the foregoing reasons, I recommend that Defendants’ Motions for Summary Judgment

based on Plaintiff’s failure to exhaust his administrative remedies (ECF Nos. 15 and 19) be


                                                  7
Case 1:20-cv-00415-PLM-SJB ECF No. 31, PageID.226 Filed 11/16/20 Page 8 of 8




granted, that Plaintiff’s remaining claims be dismissed without prejudice, and that this case be

closed. I further recommend that Defendant Holmes’s motion to strike Plaintiff’s unauthorized

sur-reply (ECF No. 28) be granted.

                                           NOTICE

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


Dated: November 16, 2020                                    /s/ Sally J. Berens
                                                           SALLY J. BERENS
                                                           U.S. Magistrate Judge




                                               8
